355 U.S. 600 (1958)
BLACK ET AL.
v.
AMEN ET AL.
No. 13.
Supreme Court of United States.
Argued November 12-13, 1957.
Decided March 3, 1958.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT.
Dean Acheson argued the cause for petitioners. With him on the brief were Stanley L. Temko, Scott W. Lucas and Malcolm Miller.
Douglas F. Smith argued the cause for respondents. With him on the brief were Arthur R. Seder, Jr., D. Arthur Walker, Jack O. Brown and Oliver H. Hughes.
PER CURIAM.
Petitioners' amended motion, concurred in by the attorneys for respondents, is granted. The case is remanded to the Court of Appeals with directions to remand the cause to the United States District Court for the District of Kansas to enable the parties to file their joint motion for the entry of judgment dismissing the action, as provided in paragraph 3 of the Settlement Agreement dated February 27, 1958, a copy of which is annexed to the amended motion.
MR. JUSTICE FRANKFURTER desires to have it added that he assumes that the legal effect of the Court's order, in which he joins, upon the opinion and judgment of the Court of Appeals in this case is the conventional one when a case has become moot here pending our decision on the merits. United States v. Munsingwear, 340 U.S. 36, 39.